Citation Nr: 0910504	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
low back disability.

2.	Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1982 
to August 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, she submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an October 1985 decision, the Board denied service 
connection for a back disorder.

2.	The evidence added to the claims file since that decision 
raises the possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.	The October 1985 Board decision is final.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a) (West 2002); 38 C.F.R. 
§§ 20.1100 (2008).

2.	The Veteran has submitted new and material evidence and so 
the low back disability claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156, 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Board is reopening the claim for service connection 
for low back disability, there is no need to discuss 
compliance with VA duties to notify and assist the claimant, 
found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to 
reopen this claim.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 
C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered, unless new and material evidence is submitted to 
warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 20.1105.  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is newly submitted evidence that relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis
	
As noted in the Introduction, the Veteran's claim for service 
connection for a back disorder was originally denied by the 
Board in a decision dated in October 1985 on the basis that 
the evidence did not show that her low back disability was 
incurred in or aggravated by military service.  Specifically, 
the Board found that the Veteran's low back disorder was 
caused by spina bifida occulta, a congenital defect.
	
At the time of the October 1985 decision, the evidence of 
record consisted of the Veteran's service treatment records, 
which contained a diagnosis of low back pain secondary to 
congenital spina bifida; her service personnel records; 
private medical records from North Carolina Baptist Hospital 
from October 1982 to February 1983; and the results of a May 
1984 VA medical examination, including a radiology report 
confirming spina bifida occulta of the first sacral segment.

The Veteran sought to reopen the claim in June 2008.

Evidence received since October 1985 consists of private 
medical records from Wake Forest University Baptist Hospital 
(Wake) from February 2004 to June 2004, August 2005, and from 
March 2006 to April 2006 and a November 2006 letter from the 
VA Medical Center in Salisbury regarding the Veteran's 
"abnormal bone density study."  These records meet the 
definition of new evidence in that none of them were 
previously submitted to VA.  Insofar as the records from Wake 
show treatment for a back problem other than spina bifida 
occulta, the Veteran's has provided evidence to suggest that 
her back condition is not a congenital defect.  Since the 
Board's previous denial of the claim was based on a finding 
that the Veteran's condition was a congenital defect, this 
evidence is material.

Consequently, because the newly submitted evidence suggests a 
diagnosis other than spina bifida occulta, it raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds it necessary to 
reopen the Veteran's claim of entitlement to service 
connection for low back disability.


ORDER

The claim for service connection for low back disability is 
reopened.


REMAND

Once a claim has been reopened based on the submission of new 
and material evidence, the VA has a statutory duty to assist.  
38 U.S.C.A. § 5103A (f).  

Spina bifida occulta by regulation, is not a disease for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Therefore, VA's previous inquiries into this veteran's low 
back disability have previously ended at a diagnosis of spina 
bifida occulta.  To the extent that the Veteran may have a 
low back disability other that spina bifida occulta, the 
issue of service connection has not been addressed.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination by an examiner with 
appropriate expertise for the purpose 
of determining the existence and 
etiology of any presently existing low 
back disability.  All necessary tests 
and studies deemed appropriate by the 
examiner should be accomplished, and 
clinical findings should be reported in 
detail.  The Veteran's claims folder 
should be made available to and 
reviewed by the examiner.  Based on a 
review of the records contained in the 
claims folder and the results of the 
examination, the examiner is requested 
to provide an opinion as to whether is 
it at least as likely as not (meaning 
at least 50-percent probable) that any 
diagnosed low back disorder is due to 
or the result of the Veteran's military 
service, to include any superimposed 
back injury sustained during military 
service.

2.	Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


